OPINION OF THE COURT
Per Curiam.
Respondent, Michael W. Goodman, was admitted to the practice of law in the State of New York by the Second Judicial Department on March 5, 1975, and at all times relevant there*57after he maintained an office for the practice of law in the First Judicial Department.
By motion dated July 24, 1997, the Departmental Disciplinary Committee moved for an order disbarring respondent, pursuant to 22 NYCRR 603.4 (g), on the ground that by order dated February 6, 1997, he had been suspended under 22 NYCRR 603.4 (e) and, within six months of the date of said order of suspension, he had neither appeared nor applied in writing to the Committee nor to the Court for a hearing or reinstatement. A written notice attached to the order of suspension notified respondent that upon the elapse of such six-month period, he may be disbarred without further notice.
In view of the fact that in excess of six months has elapsed, and respondent has failed to appear or to respond in writing with respect to his suspension, the Committee’s request for an order disbarring respondent is granted.
Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ., concur.
Motion granted, and respondent disbarred as an attorney and counselor-at-law in the State of New York, effective immediately.